Exhibit 99.1 NEWS Craig Jacobson Appointed to Charter Communications’ Board of Directors Audit committee now complete and NASDAQ listing process underway St. Louis, Missouri – July 29, 2010 – Charter Communications, Inc. (along with its subsidiaries, the “Company” or “Charter”) today announced that Craig A. Jacobson has been appointed to Charter’s Board of Directors (the “Board”), effective July 28, 2010. Mr. Jacobson will serve as a member of the Audit Committee of the Board, joining David C. Merritt and Christopher M. Temple. “Craig’s broad range of legal experience in the entertainment industry will be a distinct advantage for Charter, and he will strongly compliment our other board members,” said Eric L. Zinterhofer, Chairman of the Board. “I’m pleased that the Board’s final vacancy has been filled as we continue to support the Company’s operations and growth.” Mr. Jacobson is a founding partner at the law firm of Hansen, Jacobson, Teller, Hoberman, Newman, Warren & Richman L.L.P., where he has practiced entertainment law for the past 20 years. Mr. Jacobson also is a member of the Board of Directors of Expedia, Inc., one of the world's leading online travel companies, and of Aver Media, a privately held Canadian lending institution. With the appointment of Mr. Jacobson to the Audit Committee of the Board, Charter believes that it satisfies the requirements for listing its Class A common stock on the NASDAQ Stock Market and expects to complete the listing process in the coming weeks. ### Media Contact: Investor Contact: Anita Lamont
